Exhibit 10.8

 

PRODUCT LICENSE AGREEMENT

BY AND BETWEEN

EMERGENT BIOSOLUTIONS INC.

AND

APTEVO THERAPEUTICS INC.

DATED AS OF JULY 29, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

PRODUCT LICENSE AGREEMENT

This PRODUCT LICENSE AGREEMENT (this “Agreement”), effective as of July 29, 2016
(the “Effective Date”), is by and between Emergent BioSolutions, Inc., a
corporation organized under the laws of Delaware and having its corporate head
office located at 400 Professional Drive, Suite 400, Gaithersburg, MD 20879
(“Emergent”), and Aptevo Therapeutics, Inc., a corporation organized under the
laws of Delaware and having its principal place of business at 2401 4th Ave.
Suite 1050, Seattle, WA 98121 (“Aptevo”).  Unless otherwise defined in this
Agreement, all capitalized terms used in this Agreement shall have the meaning
set forth in the Separation and Distribution Agreement (“SDA”) or, if not
therein, in the Transition Services Agreement (“TSA”), or, if not therein, in
the Manufacturing Services Agreement (“MSA”), or, if not therein, in the
Canadian Distributor Agreement (“CDA”), each dated as of the date hereof, by and
between Emergent and Aptevo, each as may be amended.

WHEREAS, Aptevo and Emergent have entered into the SDA, TSA, MSA and CDA;

WHEREAS, Emergent desires to license to Aptevo certain intellectual property
rights and technology retained by Emergent and currently used by the Aptevo
Business to enable Aptevo to conduct the Aptevo Business after the Effective
Date on the terms set forth herein; and

WHEREAS, Aptevo desires to license such intellectual property rights and
technology from Emergent to conduct the Aptevo Business on the terms set forth
herein;

NOW, THEREFORE, in consideration of the mutual promises of the Parties, and of
good and valuable consideration, it is agreed by and between the Parties as
follows:

ARTICLE I
DEFINITIONS

For the purpose of this Agreement, the following terms shall have the following
meanings.

“Acquiring Entity” means a Person that (a) (i) acquires control (as defined in
the definition of Affiliate under the SDA), after the Effective Time, of Aptevo
or an Aptevo Affiliate or any member of the Aptevo Group to which rights or
interests under this Agreement or with respect to any of the Products have been
assigned or licensed or (ii) is assigned any right or interest under this
Agreement and (b) was a Third Party until the time of such acquisition or
assignment.

“Competing Program” means (a) the research, development, making, having made,
manufacturing, using, selling, offering for sale, importing or otherwise
exploiting of any product substantially similar to any of the Products, or any
activity involving any process or technology that is materially related to the
Manufacturing Technology, including: so-called hyperimmune products; products,
either marketed or being developed as a therapeutic, comprising polyclonal sera
collected from persons or animals that possess antibodies with specificity
against a given antigen; and products derived from blood, plasma and blood
components, such as clotting factors, and (b) the making, having made or
manufacturing of any Product.  For clarity, Competing Program excludes (y) the
research, development, making, having made,

1

--------------------------------------------------------------------------------

 

manufacturing, using, selling, offering for sale, importing or otherwise
exploiting of any recombinant protein product that is not a hyperimmune product
and (z) the research, development, using, selling, offering for sale, importing
or otherwise exploiting (but not making, having made or manufacturing) of any
Product.

“Field” means, with respect to the WinRho SDF® product, the therapeutic,
prophylactic and diagnostic use of such Product in the Rh0(D) indication; with
respect to the HepaGam B® product, the therapeutic, prophylactic and diagnostic
use of such Product in the Hepatitis B indication; and with respect to the
VARIZIG® product, the therapeutic, prophylactic and diagnostic use of such
Product in the Varicella-zoster hyperimmune immunoglobulins indication.

“Licensable” means that, as of immediately after the Effective Time, Emergent or
the relevant member of the Emergent Group, as applicable, has the right to grant
to Aptevo a license or other rights within the scope of the rights granted to
Aptevo under this Agreement.

“Licensed IP” means the Intellectual Property, excluding Trademarks and Internet
domain names, that (a) exists and is Licensable as of immediately after the
Effective Time, by any Person that is a member of the Emergent Group as of the
Effective Time, and (b) is necessary to research, develop, manufacture or
commercialize the Products.

“Manufacturing Technology” means the Licensed IP that is necessary to
manufacture any of the Products.

“Product” means each of (a) the WinRho SDF® product, (b) the HepaGam B® product
and (c) the VARIZIG® product, each in the form in which it exists as of the
Effective Time or such improved version thereof developed under the MSA on or
before the date on which the Aptevo is permitted to sublicense rights under the
Manufacturing Technology to the relevant CMO pursuant to Section 2.1(b).

“Third Party” means any Person, other than Emergent or Aptevo or any member of
the Emergent Group or the Aptevo Group.

ARTICLE II
LICENSES

2.1License to Aptevo.  

(a)Licensed IP.  Subject to the terms and conditions of this Agreement, Emergent
hereby grants to Aptevo, effective at the Effective Time, a perpetual (subject
to Article IV), royalty-free, worldwide, non-transferable (except for certain
assignments as provided in Section 6.3) license, under the Licensed IP, to
research, develop, make, have made, use, sell, offer to sell, import and
otherwise commercialize the Products, solely within the Field (and, for clarity,
Aptevo will have no rights under the Licensed IP for any other purpose).

(b)Sublicenses; Limitations.  Aptevo may sublicense such rights to members of
the Aptevo Group and to Third Parties and may have such rights exercised on
behalf of Aptevo, members of the Aptevo Group and Third Parties; provided,
however, that Aptevo may sublicense the rights under the Manufacturing
Technology only to, and may exercise (and the

2

--------------------------------------------------------------------------------

 

other members of the Aptevo Group may only exercise) the rights to make and have
made the Products only through, a Third Party contract manufacturer who is bound
by confidentiality obligations reasonably acceptable to Emergent (a “CMO”), and
then only to the extent that (i) Emergent approves of such CMO in Emergent’s
sole and absolute discretion or (ii) there is a Manufacturing Failure.  

(c)Necessity; Trade Secrets; Confidentiality.  Aptevo acknowledges and agrees
that the Licensed IP is Emergent’s valuable Intellectual Property, necessary for
and critical to research, develop, make, have made, use, sell, offer to sell,
import and otherwise commercialize the Products and that without such license,
Aptevo would be unable to research, develop, make, have made, use, sell, offer
to sell, import and otherwise commercialize the Products without
misappropriating, misusing or otherwise violating Emergent’s rights in
Emergent’s Intellectual Property.  Aptevo further acknowledges and agrees that
the Manufacturing Technology is the proprietary, confidential know-how of
Emergent of which some portions are further protected as trade secrets (as such
term is defined in the Economic Espionage Act of 1996, 18 U.S.C. § 1839 or other
applicable Law). Aptevo shall consider the Manufacturing Technology and all
trade secrets within the Manufacturing Technology as Confidential Information
under the SDA, shall strictly adhere to its confidentiality obligations under
this Agreement, the SDA, and all Ancillary Agreements with respect to such
Information, and hereby acknowledges and agrees that the remedy at Law for any
breach of this Section 2.1(c) would be inadequate and that Emergent shall be
entitled to injunctive relief, without the requirement of posting any bond or
other security, in addition to any other remedy it may have upon breach of any
provision of this Section 2.1(c), provided that Emergent shall not seek an
injunction preventing the delivery of the Products into the stream of commerce
unless such Products contain or otherwise transmit (in their packaging,
labeling, or otherwise) the Manufacturing Technology or any other Confidential
Information of Emergent.

2.2Licenses to Emergent

(a)License Back of Intellectual Property.  Aptevo, on behalf of itself and the
Aptevo Group, hereby grants to Emergent and the Emergent Group, effective at the
Effective Time, a non-exclusive, royalty-free, worldwide, perpetual,
irrevocable, fully paid-up, fully sublicensable, fully transferrable (in
accordance with Section 6.3) license under all Aptevo Intellectual Property,
solely to the extent necessary to research, develop, make, have made, use, sell,
offer to sell, import or otherwise commercialize any hyperimmune product, with
the exception that such license will not include any Aptevo Intellectual
Property specifically related to producing a β-amyloid disorders hyperimmune
product.  For clarity, Emergent and the Emergent Group will have no rights under
the Aptevo Intellectual Property for any other purpose.  This license grant to
Emergent and the Emergent Group shall not include any Aptevo Intellectual
Property (i) the licensing of which to Emergent and the Emergent Group would
result in the breach or violation of any obligation of Aptevo or any member of
the Aptevo Group to any Third Party, as of the Effective Time, or (ii) the
licensing of which to Emergent and the Emergent Group would result in any
financial obligation or other obligation of Aptevo or any other member of the
Aptevo Group to any Third Party, as of the Effective Time.  

(b)Aptevo Grant of Data License.  Aptevo, on behalf of itself and the Aptevo
Group, hereby grants to Emergent and the Emergent Group, effective at the
Effective Time, a

3

--------------------------------------------------------------------------------

 

non-exclusive, royalty-free, worldwide, perpetual, irrevocable, fully paid-up,
fully sublicensable, fully transferrable license to reproduce, copy, make
derivative works of, use and otherwise exploit any and all clinical and
pre-clinical data and any data filed with any regulatory authority, in each case
that is related to any of the Products, including the safety database related
thereto, that are owned or controlled by Aptevo or the Aptevo Group as of the
Effective Time or are otherwise considered Aptevo Assets, including any copy
thereof in the possession of Emergent or any member of the Emergent Group as of
immediately before the Effective Time.  For clarity, such right to exploit data
related to the Products includes, but is not limited to, a right of reference
and foreign counterparts thereof in correspondence and filings with applicable
regulatory authorities from time to time. Aptevo and the members of the Aptevo
Group shall execute all documents reasonably necessary to effect such right of
reference or use.  On request from time to time, Aptevo shall, and shall ensure
that the all applicable members of the Aptevo Group shall, provide to Emergent
all such data.   

2.3No Other Licenses and Rights.  Except as expressly provided in this Section
2, no other license or right is granted to any member of the Aptevo Group under
this Agreement, whether expressly or by implication, estoppel, statute or
otherwise. Neither Aptevo, nor any member of the Aptevo Group, shall have any
right to file, prosecute, maintain, enforce or defend any Intellectual Property
rights or registrations thereof for any of the Licensed IP.

2.4No Obligation to Obtain or Maintain Intellectual Property.  Neither Emergent,
nor any member of the Emergent Group, is obligated to file, prosecute, maintain,
enforce or defend any Intellectual Property rights or registrations thereof for
any of the Licensed IP, provided that during the term of this Agreement,
Emergent shall use commercially reasonable efforts to maintain the secrecy of
its trade secrets within the Manufacturing Technology. Neither Aptevo, nor any
member of the Aptevo Group, is obligated to file, prosecute, maintain, enforce
or defend any Intellectual Property rights or registrations thereof for any
Intellectual Property licensed to Emergent under Section 2.2(a) of this
Agreement.

ARTICLE III
DISCLAIMER

3.1Disclaimer of Warranties.  EXCEPT AS EXPRESSLY SET FORTH IN THE SDA AND THE
TSA, (a) EACH PARTY ACKNOWLEDGES AND AGREES THAT ALL INTELLECTUAL PROPERTY AND
DATA (AS APPLICABLE) LICENSED TO SUCH PARTY HEREUNDER IS PROVIDED “AS IS,”
WITHOUT ANY WARRANTY OF ANY KIND; AND (b) WITHOUT LIMITING THE FOREGOING,
NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY REGARDING THE INTELLECTUAL
PROPERTY AND DATA (AS APPLICABLE) LICENSED TO THE OTHER PARTY UNDER THIS
AGREEMENT, AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ALL WARRANTIES OF ANY KIND,
WHETHER EXPRESS, IMPLIED OR STATUTORY, REGARDING THE INTELLECTUAL PROPERTY
LICENSED AND DATA (AS APPLICABLE) TO THE OTHER PARTY HEREUNDER, INCLUDING ANY
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE,
ENFORCEABILITY OR NON-INFRINGEMENT.  

4

--------------------------------------------------------------------------------

 

ARTICLE IV
Term; TERMINATION

4.1Term.  The term of this Agreement is perpetual, subject to Aptevo’s
compliance with the terms of Article II and subject to Aptevo’s and Emergent’s
termination rights under this Article IV.

4.2Termination.  

(a)Voluntary Termination by Aptevo.  By written notice to Emergent, Aptevo may
terminate this Agreement in its entirety or with respect to any Product.  

(b)Termination by Emergent.  Emergent may terminate this Agreement and any
licenses granted hereunder if Aptevo breaches any term of this Agreement and (i)
fails to cure such breach within ninety (90) days after receipt of written
notice of such breach from Emergent or (ii) such breach is incapable of cure, as
determined in Emergent’s reasonable discretion.  

4.3Bankruptcy.  Either Party may terminate this Agreement if the other Party (a)
files a voluntary petition in bankruptcy or insolvency, or for reorganization,
or for an appointment of a receiver or trustee of such Party or of its assets,
(b) proposes a written agreement of composition or extension of its debts, (c)
has a bankruptcy proceeding filed against it (and such proceeding is not
dismissed within thirty (30) days), (d) goes into voluntary dissolution, (e) has
a receiver appointed (and such appointment is not terminated within thirty (30)
days), or (f) makes any general assignment for the benefit of creditors.  All
rights and licenses granted under or pursuant to any Section of this Agreement
are rights to “intellectual property” (as defined in Section 101(35A) of Title
11 of the United States Code, as amended (the “Bankruptcy Code”)). Each Party
shall retains and may fully exercise all of its rights and elections under the
Bankruptcy Code with respect to such rights and licenses.

4.4Effects of Termination.

(a)Inventory Sell-Off & Destruction.  Upon any expiration of this Agreement or
any termination, in whole or in part, Aptevo shall, with respect to any Product
for which it no longer has a license under this Agreement, (i) notify all
dealers and other interested parties of the termination, (ii) sell off or
destroy all inventory of such Product within one hundred and fifty (150) days of
the termination date, and (iii) cease to make any representations to the public
that it is an authorized seller of such Product as of the earlier of (x) one
hundred and fifty (150) days from the termination date or (y) the depletion or
destruction of all inventory of such Product.

(b)Survival.  Article I (to the extent necessary to interpret the surviving
provisions of this Agreement), Section 2.1(c), Section 2.2, Section 2.3, Section
2.4, Article III, Section 4.4, Article V and Article VI shall survive any
termination or expiration of this Agreement or the licenses hereunder.

5

--------------------------------------------------------------------------------

 

ARTICLE V
LIMITATION OF LIABILITY

5.1TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW IN NO EVENT SHALL EMERGENT
BE LIABLE UNDER THIS AGREEMENT TO APTEVO OR TO ANY PARTY CLAIMING THROUGH OR
UNDER APTEVO, FOR ANY LOST PROFITS, OR FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR
CONSEQUENTIAL DAMAGES, WHETHER IN AN ACTION IN CONTRACT, TORT (INCLUDING STRICT
LIABILITY), BASED ON A WARRANTY, OR OTHERWISE, ARISING OUT OF OR IN CONNECTION
WITH THIS AGREEMENT, EVEN IF EMERGENT HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.  SUCH LIMITATION SHALL NOT BE INTERPRETED TO SUPERSEDE APTEVO’S
RIGHT, IF ANY, TO CLAIM SUCH DAMAGES PURSUANT TO THE SDA OR ANY OTHER ANCILLARY
AGREEMENT.

5.2NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THE SDA OR ANY OTHER ANCILLARY
AGREEMENT, EMERGENT SHALL BE ENTITLED TO SEEK LOST PROFITS, OR INDIRECT,
INCIDENTAL, SPECIAL OR CONSEQUENTIAL DAMAGES, AGAINST APTEVO, ANY MEMBER OF THE
APTEVO GROUP, ANY ACQUIRING PARTY OR ANY AFFILIATE OF THE FOREGOING ARISING OUT
OF OR IN CONNECTION WITH ANY BREACH OF THIS AGREEMENT, DIRECTLY OR INDIRECTLY,
BY APTEVO OR ANY OF THE FOREGOING.

ARTICLE VI
MISCELLANEOUS PROVISIONS

6.1Provisions from the SDA.  The Parties agree and acknowledge that this
Agreement is an Ancillary Agreement and, therefore, that certain provisions of
the SDA apply hereto.

6.2Notices. All notices, requests, claims, demands or other communications under
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by facsimile or electronic transmission with receipt
confirmed (followed by delivery of an original via overnight courier service) or
by registered or certified mail (postage prepaid, return receipt requested) to
the respective Parties at the following addresses (or at such other address for
a Party as shall be specified in a notice given in accordance with this
Section 6.2):

If to Emergent, to:

General Counsel
400 Professional Drive
Suite 400
Gaithersburg, MD  20879

 

If to Aptevo to:

General Counsel
2401 4th Avenue
Suite 1050

Seattle, WA  98121

6

--------------------------------------------------------------------------------

 

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

6.3Assignability.  

(a)This Agreement shall be binding upon and inure to the benefit of the Parties
and their respective successors and permitted assigns.  Except as otherwise
provided for in this Agreement, this Agreement shall not be assignable by
Aptevo, in whole or in part, without the express written consent of Emergent,
and any attempt to assign any rights or obligations arising under this Agreement
without such consent shall be void.  Notwithstanding the foregoing, no such
consent shall be required for (i) the assignment of all of Aptevo’s rights and
obligations under this Agreement to an acquirer of all or substantially all of
the assets of the Aptevo Group relating to all the Products, or (ii) the
licensing, assignment or otherwise transferring of any Aptevo Intellectual
Property, subject to the license granted to Emergent herein.

(b)If Aptevo or a member of the Aptevo Group (in each case, except to the extent
otherwise expressly permitted by this Agreement or any other Ancillary
Agreement), or any successor or assignee of Aptevo, or an Acquiring Entity
operates a Competing Program, (i) such Person and its Affiliates shall establish
and enforce internal processes, policies, procedures and systems to strictly
segregate information relating to any Competing Program from the Manufacturing
Technology; (ii) such Person and its Affiliates shall not use, directly or
indirectly, any Manufacturing Technology or any Confidential Information of
Emergent in such Competing Program (except that a CMO is permitted to use the
Manufacturing Technology solely to manufacture the Products on behalf of Aptevo
or its successor or assignee, as applicable, solely in accordance with the terms
of this Agreement, including Section 2.1(b), and the MSA); (iii) no personnel
who had access to the Manufacturing Technology at any time may conduct any
activities under such Competing Program (except that a CMO is permitted to use
the Manufacturing Technology solely to manufacture the Products on behalf of
Aptevo or its successor or assignee, as applicable, solely in accordance with
the terms of this Agreement, including Section 2.1(b), and the MSA); and (iv)
Emergent may abstain from sharing with such Person and its Affiliates any
Confidential Information related to the Manufacturing Technology, in its sole
discretion.  

(c)Nothing herein shall prevent Emergent or any member of the Emergent Group
from (i) assigning any of its rights or obligations under this Agreement or (ii)
subject to the exclusive license granted to Aptevo herein, licensing, assigning
or otherwise transferring any right, title or interest in or to any Licensed
IP.  

(d)To the extent either Party assigns the Intellectual Property underlying any
license granted under this Agreement, such Party shall assign the applicable
portions of this Agreement to such assignee.

[Signature Page Follows]

 

7

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on the
date first written above by their duly authorized representatives.

 

EMERGENT BIOSOLUTIONS INC.

 

 

By:

/s/ Daniel Abdun-Nabi

Name:

Daniel Abdun-Nabi

Title:

President and Chief Executive Officer

 

APTEVO THERAPEUTICS INC.

 

 

By:

/s/ Marvin White

Name:

Marvin White

Title:

President and Chief Executive Officer

 

[Signature Page to Product License Agreement]